DETAILED ACTION
Applicant's reply filed on 02/22/2021 is acknowledged.

Specification and Drawings
The disclosure is objected to because of the following informalities: 
	Specification in paragraph 0047 states, “Two layers 102, 104 of the layer stack 101 extend from the first rigid portion 121 through the bendable portion 120 to the second rigid portion 123. Hereby, a metal layer 130 forms a part of the bendable portion 120 and of the layer stack 101. The metal layer 130 is a continuous layer and covers the whole area of the bendable portion 120 and is a configured as a copper foil….the metal layer 130 extends from the first rigid portion 121 through the bendable portion 120 to the second rigid portion 123.”
 However, in figure 1, the bottom 102 which is passing through bendable portion 120 (layer above 130) and the bendable portion 120 to the second rigid portion 123; while conductive layer 104 and a metal layer 130 are side by side.
Therefore, specification needs to clarify that outermost conductive layer 104 of the two layers in figure 1 defined as metal layer 130. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claim 1, the limitation “wherein the bendable portion comprises at least two layers …. the rigid portion being located above the at least two layers that form the bendable portion of the layer stack” contains subject matter which was not described in the specification.
Specification clearly defines in paragraph 0047 that rigid portion are 121 and 123 (see below figure) are made of metal layer 104 (herein considering same layer defined by two names as 130 and 104; see further explanation in objection of specification), and insulating layer 102; Therefore, the rigid portion being located above the at least two layers because the at least two layers are also part of the rigid portion. Specification only mentions two layers 102,104, not at least two layers.



    PNG
    media_image1.png
    379
    955
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the claims is ambiguous in term of many limitations. 
It is unclear how the rigid portion 121 (see above figure) being located above the two layers (102 and 104) that form the bendable portion because two layers 102 and 104 are part of the rigid portions (see paragraph 0047).
It is unclear that a metal layer and an electrically insulating layer structure are the two layers or a metal layer and an electrically insulating layer structure are separate from the two layers and relationship with the layer stack (if they are same then use 
Please clarify relation between an electrically insulating layer structure and at least one electrically insulating layer structure (are an electrically insulating layer is one of at least one electrically insulating layer structure or not).

Referring to claims 13-14, the limitation “wherein the bendable portion is formed between a first rigid portion and a second rigid portion” (in claim 13) and “wherein the bottom of the bendable portion is flush with the bottom of the first rigid portion and the bottom of the second rigid portion. (in claim 14) conflict with the limitation “the rigid portion being located above the at least two layers that form the bendable portion of the layer stack” (in claim 1).
If the rigid portion being located above the at least two layers that form the bendable portion of the layer stack; the bottom of the bendable portion is not flush with and between the rigid portions. 
It is not clear what three rigid portions in specification: a rigid portion (in claims 1) and a first rigid portion and a second rigid portion (in claims 13-14)
Referring to claims 17, “wherein at least one layer of the layer stack extends from the first rigid portion through the bendable portion to the second rigid portion” in unclear.
According to specification in paragraph 0047 disclose to have two layers 102,104 (130) extends from the first rigid portion through the bendable portion to the second rigid 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 13-14, 16-17, and 21-22 are rejected under 35 U.S.C. 103  as being unpatentable over Bagung et al. (US20090242243, hereinafter Bagung) in view of Kato et al. (US20160014903, hereinafter Kato).

Referring to claim 1, Bagung discloses a component carrier (figures 1C-2), wherein the component carrier comprises: 
a layer stack of a multi-layer printed circuit board (a layer stack  of 10) comprising a recessed portion (A groove 25), at least one electrically conductive layer structure (at least one of the metallization layers 12-16) and at least one electrically insulating layer structure (at least one of substrate layers 7-11 ), the recessed portion defined by a thickness of the at least one electrically insulating layer structure and a thickness of the at least one electrically conductive layer structure (a groove 25 define by a thickness of the at least one of the metallization layers 12-16 (such as 12 or 13 or 14 or 15)  and a thickness of the at least one of substrate layers 7-11 (such as 7 or 8 or 9 or 10); 
a bendable portion (a flexible zone 6), formed at the recessed portion (at 25), which forms at least a part of the layer stack (the layer stack of 10), 
wherein the bendable portion comprises at least two layers (at least two layers (at least two layers: one of 10-11 and one of 16-17 of the layer stacks): a metal layer   (the one of 16-17) which forms at least a part of the bendable portion (110) and a portion of the layer stack (a portion of the layer stack of 10 ), and an electrically insulating layer structure (one of 10-11) which forms at least part of the bendable portion of the layer stack (a portion of the layer stack of 10);
wherein the metal layer extends over at least 75% of the area of the bendable portion.
wherein the electrically insulating layer structure and the metal layer are stacked one above the other (the one of 10-11 and the one of the 16-17 are stacked one above the other);
wherein at least one non-recessed portion of the layer stack is formed as a rigid portion which is not bendable, the rigid portion being located above the at least two layers that form the bendable portion of the layer stack (at least one of a first rigid zone 4 and a second rigid zone 5; paragraph 005 states ‘a multilayer printed circuit board is rigid and cannot be bent without damaging it. …to bend the printed circuit board through a certain angle. The printed circuit board then has to include one or more flexible elements which in each case link two rigid printed circuit board sections (rigid zones) to each other and withstand the bending without damage. The flexible element (the so-called flexible zone) can be produced”).

Bagung fails to disclose wherein the metal layer extends over at least 75% of the area of the bendable portion.

Kato discloses wherein the metal layer extends over at least 75% of the area of the bendable portion (one of 12a or 13a of 17 at least 75% of the area in figure 1; paragraph 0046 states, “The conductor pattern 12a and the conductor pattern 13a define a conductor pattern pair 17. The conductor pattern pair 17 extends over substantially the entire region in a longitudinal direction of the flexible portion 15 as viewed from the stacking direction. Further, the conductor pattern pair 17 extends over substantially the entire surface of the flexible portion 15 as viewed from the stacking direction” and paragraph 0039 states, “The conductor patterns 12 a to 12 f and the conductor patterns 13 a to 13 e are each preferably made of, for example, a metallic film, such as a copper foil”).
It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Bagung to have area of the metal layer as taught by Bagung in order to have high electrical or thermal conductivity for rapid heat transfer or higher current capacity, or to improve strength of the regions across the circuit boards during stress or stretch of the circuit board; Kato in paragraph 0046 states, “This makes it possible for the strength at a boundary between the flexible 

Referring to claim 2, Bagung in view of Kato disclose the component carrier according to claim 1, the component carrier according to claim 1, wherein the metal layer is a continuous layer that extends over the whole area of the bendable portion (paragraph 0046 of Kato states, “The conductor pattern 12a and the conductor pattern 13a define a conductor pattern pair 17. The conductor pattern pair 17 extends over substantially the entire region in a longitudinal direction of the flexible portion 15 as viewed from the stacking direction. Further, the conductor pattern pair 17 extends over substantially the entire surface of the flexible portion 15 as viewed from the stacking direction”).

Referring to claim 4, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the metal layer is a copper foil (paragraph 0039 of Bagung states, “The conductor patterns 12 a to 12 f and the conductor patterns 13 a to 13 e are each preferably made of, for example, a metallic film, such as a copper foil).

Referring to claim 5, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the metal layer is an outermost layer of the layer stack (17 of Bagung in figure 1c).

Referring to claim 7, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the metal layer is configured as an antenna structure (by having claimed structure, the metal layer 16 or 17of Bagung is configured as an antenna structure).

Referring to claim 8, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the metal layer is configured for carrying an electric signal, in particular during operation of the component carrier (by having claimed structure, the metal layer the metal layer 16 or 17of Bagung is configured for carrying an electric signal, in particular during operation of the component carrier).

Referring to claim 11, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the layer stack comprises a recessed portion, and wherein the bendable portion is formed at the recessed portion (the layer stack having the bendable portion 110 is formed at the recessed portion formed at a recess portion in figures 1 or 3 of Hartman; additionally or alternatively, see bendable portion at recessed 404 of figures 4A-4BB of Lin).

Referring to claim 12, Hartman in view of Lin disclose the component carrier according to claim 11, wherein at least one non-recessed portion of the layer stack is formed as a rigid portion which is not bendable (first and second rigid portions on both sides of the recessed portion and 110 in figures 1 or 3 of Hartman; additionally or alternatively, see portion at 403’ of figures 4A-4BB of Lin).

Referring to claim 13, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the bendable portion is formed between a first rigid portion and a second rigid portion (the flexible zone 6 between rigid zones 4, 6 in figure 1c of Bagung).

Referring to claim 14, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the bottom of the bendable portion is flush with the bottom of the first rigid portion and the bottom of the second rigid portion. (see an outer surface of layer 17 in the zones 4, 5, and 6 in figures 1C of Bagung).

Referring to claim 16, Bagung in view of Kato disclose the component carrier according to claim 1, wherein the recessed portion is formed in a viewing direction being parallel to the main directions of extension of the component carrier (the recessed portion is formed in a top view (looking from top in figure 1 of Kato) which is parallel to the top main surface of 100 in figure  2 of Bagung; see also Kato in same way  ) and/or wherein the recessed portion is formed in a viewing direction being perpendicular to the main directions of extension of the component carrier (and/or the recessed portion is formed in a side view (looking from side in figure 1) perpendicular to the top main surface of 10 in figure  1c of Bagung ; see also Kato in same way).

Referring to claim 17, Bagung in view of Kato disclose the component carrier according to claim 13, wherein at least one layer of the layer stack extends from the first rigid portion through the bendable portion to the second rigid portion (one of 16-17 or one of 10-11 of figures 1C of Bagung).

Referring to claim 21, Bagung in view of Kato disclose the component carrier according to claim 1, but fail to disclose wherein the electrically insulating layer structure comprises prepreg (paragraph 0022 of Bagung states, “The substrate layer can be embodied in the form of a core layer consisting of a printed circuit board material or a prepreg layer”).

Referring to claim 22, Bagung in view of Kato disclose the component carrier according to claim 1, and wherein the electrically insulating layer structure forms the bottom of the recessed portion (the substrate layer 10 in figures 1b or 1c-2 of Bagung).

Claim 9 is rejected under 35 U.S.C. 103  as being unpatentable over Bagung and Kato in view of Lin et al. (US20110114371, hereinafter Lin).

Referring to claim 9, Bagung in view of Kato disclose the component carrier according to claim 1, metal layer made of copper foil (paragraph 0039 of Bagung states, “The conductor patterns 12 a to 12 f and the conductor patterns 13 a to 13 e are each preferably made of, for example, a metallic film, such as a copper foil), 
but fail to disclose wherein the metal layer has a tensile strength of at least 170 MPa.
Lin discloses wherein the metal layer has a tensile strength of at least 170 MPa. (403 in figures 4A-4B of Lin made of Copper therefore having tensile strength at least 170 MPa; paragraph 0023 of Lin states, “a first copper foil 403”).

It would have been obvious to ordinary skill in the art before the effective filing date of the invention to modify the component carrier of Bagung in view of Kato to have metal layer tensile strength as taught by Lin because paragraph 0011 of Lin states, “the thickness of the first copper foil is in the range of from 8 to 18 μm, and, preferably, the first copper foil is a rolled RA copper foil or a HA copper foil with high thermal resistance or durable flexibility”.

Respond to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7-9, 13-14, 16-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847